EXHIBIT 10.88



AGREEMENT
between
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
and
LOCAL UNION NO. 300
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS

             THIS AGREEMENT, made and entered into this first day of January,
2005 by and between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, its successors
or assigns (hereinafter called the Company), and LOCAL UNION NO. 300 of the
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (hereinafter called the Union).
No provisions, terms or obligations contained herein shall be affected,
modified, altered or changed in any respect whatsoever by the sale, conveyance,
transfer, assignment, consolidation or merger of CVPS' operations covered by the
Agreement. CVPS promises that its operations covered by the Agreement shall not
be sold, conveyed, transferred or assigned to, or consolidated or merged with,
any successor without first securing an enforceable agreement of the successor
to assume CVPS' obligation under the Agreement.


             CVPS agrees to notify the Union of any proposed sale, conveyance,
assignment, transfer, consolidation or merger which affects the bargaining unit
represented by the union within a reasonable time prior to finalization of any
agreement between CVPS and the proposed buyer. Upon request, CVPS will provide
the Union with all relevant information necessary to enforce this provision of
this contract.


             If CVPS (1) fails to timely notify the Union and to provide the
relevant information; or (2) fails to secure an enforceable agreement of the
successor to assume CVPS' obligations under the Agreement, CVPS shall be liable
to the Union for any and all damages sustained by the Union and the bargaining
unit employees from such failure.


             WHEREAS, both the Company and the Union desire to establish an
effective collective bargaining relationship between them, to provide means for
the amicable settlement of grievances and disputes, to fix the wage scale of
employees of the Company represented by the Union, to provide reasonable and
fair working hours and conditions for such employees, to enable the Company to
furnish efficient and high grade service to the public, and to conserve and
promote the interest of both the members of the Union and the Company.


             NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, it is agreed as follows:

ARTICLE 1
RECOGNITION OF THE UNION

             The Company recognizes Local Union No. 300 of the International
Brotherhood of Electrical Workers as the sole and exclusive representative of
all employees in the Company except executive, administrative, office and
clerical, technical, plant department field personnel, sales employees, and all
supervisory employees with authority to hire, promote, discharge, discipline or
otherwise effect changes in the status of employees, or effectively to recommend
such action, for the purpose of collective bargaining with respect to wages,
hours of work and conditions of employment affecting all such employees.


             The provisions of this Agreement do not apply to employees excepted
from representation or any employees not expressly listed or classified herein.


ARTICLE 2
NO DISCRIMINATION

             The Company, and each of its agents, recognize and will not
interfere with the right of employees to become members of the Union, and agree
that there shall be no discrimination, interference, restraint or coercion by
the Company against any employee because of his membership in the Union.


             Neither the Company nor the Union will, in violation of any state
or federal law, discriminate against any employee in the application of the
terms of this Agreement because of race, creed, color, national origin, sex,
sexual orientation, age, disability or service in the Armed Forces during the
Vietnam Era or any disabled veteran. As used in this Agreement personal nouns
and pronouns cover both male and female employees.


             The Union agrees not to coerce or intimidate any employee in any
manner and during working hours not to solicit any employee for any purpose or
transact any Union business except as otherwise provided for in this Agreement.


ARTICLE 3
UNION MEMBERSHIP REQUIREMENTS AND DUES DEDUCTIONS

Section A


             The Company agrees it shall require as a condition of employment
that all employees subject to this Agreement shall, after the thirtieth (30th)
day following the effective date of this Agreement, become members of the Union
and continue as members thereafter while this Agreement is in effect.




Section B


             The Company agrees it shall require as a condition of employment
that all new employees hereafter employed by the Company in any class of work to
which this Agreement applies shall become members of the Union after the
ninetieth (90th) day following the beginning of their employment and shall
continue as members thereafter while this Agreement is in effect.




             After an employee is hired by the Company to fill a position within
the bargaining unit, the human resource's department will notify the Union
Designated Representative of such employment with a copy of said notification
sent to the Business Manager of the Union. The new employee's supervisor will
ensure that the union representative is introduced to the new employee within a
reasonable time frame. Additionally, within the employee's first week of work,
the supervisor, or company designee, will have a discussion with the new
employee and the union representative.


Section C


             The Company and the Union mutually agree that the foregoing
provisions shall in no way affect other terms and conditions of employment
applicable to probationary employees.




Section D


             Any employee who has been employed by the Company continuously for
a period of ninety (90) days and who is permanently transferred to a class of
work which is subject to the Union membership requirement shall become a member
of the Union within fifteen (15) days after the effective date of such transfer.




Section E


             Any employee exempted from the Union membership requirement under
the provisions of this Article, but who is transferred or demoted while this
Agreement is in effect to a class of work which is subject to the Union
membership requirement, shall become a member of the Union within fifteen (15)
days after the effective date of such transfer or demotion.




             Full-time bargaining unit employees in a crew or District shall not
be demoted, laid off or transferred, as a direct result of the assignment of
non-bargaining unit employees to bargaining unit work in the crew or District,
for a period of eighteen (18) months, subsequent to such assignment.


             A regular bargaining unit employee that is promoted or transferred
to a non-bargaining unit job and returns to a bargaining unit job within two (2)
years or less, shall be treated as having continuous bargaining unit seniority,
as that term is used in Article 6, excluding the time he is out of the
bargaining unit. An employee, who returns after two (2) years absence from the
bargaining unit, shall be accorded continuous bargaining unit seniority equal to
the lesser of his actual bargaining unit seniority, or one (1) day less than
that of the most junior first class employee in the crew he is returning to.


Section F


             No new employee will be required as a condition of employment to
become a member of the Union until after the ninetieth (90) day following the
beginning of their employment or the effective date of this Agreement, whichever
is later. Temporary employees shall become members of the Union consistent with
the terms of Article 5.




Section G


             Any employee of the Company who at any time while this Agreement is
in effect has been performing a class of work which is subject to the Union
membership requirement of this Agreement, but who is subsequently transferred or
promoted to a class of work which is not subject to the Union membership
requirement of this Agreement, shall have the privilege of withdrawing from
Union membership, and the Union agrees that such withdrawal shall in no way
affect the right of any such employee to assignment thereafter to a class of
work in which Union membership is required hereunder as a condition of
employment, provided such employee applies for renewal of Union membership and
tenders their dues and initiation fee.




             Company retirees who were in Union jobs at retirement remain Union
members. If re-employed by the Company for any part of a month, they are
expected to authorize a payroll deduction for Union dues. A retiree returning to
work will be provided a card by the Company authorizing the Company to deduct
from the employee's wages Union membership dues. After a retiree is re-employed
by the Company, the human resources' department will notify the Union Designated
Representative of such employment with a copy of said notification sent to the
Business Manager of the Union. It is understood that it is the Union's
responsibility to ensure that the cards authorizing payroll deductions are
completed and submitted to the Company.


Section H


             The provisions of this Article shall not apply to anyone exempted
from the provisions of this Agreement nor to training students who may be
assigned from time to time to any of the departments of the Company.




Section I


             The Company agrees that during the term of this Agreement it will,
while the employee remains in the bargaining unit, monthly deduct Union
membership dues and fees from the wages of each employee who authorizes it to do
so in writing in the form which is attached hereto, marked "Exhibit B" and made
a part hereof. The total amount so deducted each month shall be paid upon
receipt therefore in the name of the Union to the Financial Secretary of the
Union within ten (10) working days next following the date upon which the
deduction is made. Such authorization shall be irrevocable for the period of
three (3) years or until the termination date of this Agreement, whichever
occurs sooner, and shall be automatically renewable for the shorter of like
periods unless terminated as provided in said form.




ARTICLE 4
NO STRIKE - NO LOCKOUT

             During the life of this Agreement, the Union agrees that it will
not authorize or approve any strike, stoppage or slowdown of work, and the
Company agrees that it will not engage in any lockout. During such period the
Union agrees that it will not engage in or induce others to engage in any
strike, stoppage or slowdown of work. The Union further agrees that it will take
every reasonable means which are within its power to induce employees engaged in
any strike, stoppage or slowdown of work in violation of this Agreement to cease
the same and to promptly resume their work, and that it will post a notice on
all the bulletin boards of the Company used for notices to the employees within
the bargaining unit, within twenty-four (24) hours after receiving written
notification from the Company of such violation, that the action of the
employees was not authorized or approved by the Union, and directing the
employee to cease any further violation of this Agreement and to promptly resume
their work. Except as provided in this paragraph, there shall be no
responsibility on the part of the Union, or its officers, representatives or
affiliates for any strike or other interruption of work.


             The Union agrees that should there be any strike, stoppage or
slowdown of work in violation of this Agreement, the Company has the right to
take disciplinary action, including discharge against employees who engage
therein, and the action of the Company in disciplining such employees shall not
be subject to dispute by the Union or to grievance or arbitration under Articles
27 and 28 of this Agreement.


ARTICLE 5
EMPLOYMENT STATUS



             Each new employee, except newly hired apprentice lineworkers, hired
to fill a regular job shall be considered on probation for a period of ninety
(90) calendar days. At the end of the ninety days, each new employee including
newly hired lineworkers, shall be evaluated by their supervisors. Newly hired
apprentice lineworkers shall be considered on probation for a period of one
hundred and eighty (180) calendar days.


             A probationary employee shall have no seniority rights during this
period but, except where otherwise limited, shall be subject to all other
applicable provisions of this Agreement. If retained beyond the probationary
period, the employee shall be given the status of a regular employee and
seniority shall date from the employee's first day of continuous employment.


             Temporary employees may be hired for periods not to exceed one
thousand (1000) hours inclusive of overtime during the calendar year. This
includes summer, seasonal temporary employees and students assigned for training
purposes. Such employees who do not regularly do bargaining unit work will not
be required to become bargaining unit members. However, temporary employees
hired to regularly perform bargaining unit work shall be required to join the
Union after sixty (60) days. Such employees shall, in all other respects, be
treated as temporary employees and, as such, shall have only those rights and
benefits accruing to all other temporary employees. Temporary employees as
described above are to be treated as probationary employees. If employment is
continuous for a period of more than one thousand (1000) hours, inclusive of
overtime during the calendar year, they will be given the status of regular
employees, and seniority will date from their first day of continuous
employment.


             It is agreed that the Company will provide quarterly reports to the
Business Manager of the Union listing all temporary employees who are working in
jobs normally preformed by bargaining unit members.


             Temporary employees will not be used for planned overtime work
unless all qualified Company Bargaining Unit employees in that district are
given the opportunity to work on that planned overtime job.


             The progress of a new employee in the Apprentice classification
will be appraised by his immediate supervisors at the end of three (3) months.
When progress is sufficient for such supervisors to advance such employee from
the Apprentice classification to a higher classification, his rate of pay at the
time of such advancement shall be increased by an amount equal to one-half the
difference between the Apprentice rate and the rate of the next higher
classification in the department in which he is serving his apprenticeship. The
rate shall continue for a period of three (3) months, at the end of which period
he shall be entitled to take an examination for the next higher classification.
When the employee has taken and passed such examination he shall receive the
full rate of pay of such higher classification. It is mutually understood and
agreed that the supervisors will inform the employee and his Unit Chairman of
the results of their appraisal at the end of the first three (3) month period.
New employees, as a condition of employment, must participate in the
Apprenticeship program adopted by the Union and the Company and successfully
complete it.


ARTICLE 6
SENIORITY

             Selection of employees for promotion, demotion, or layoff because
of reduction in forces shall be based upon the following factors:


 a. Length of continuous service
 b. Training
 c. Ability
 d. Efficiency
 e. Physical fitness for the job

             Whenever all other factors are relatively equal, length of
continuous service within the bargaining unit shall govern. Bargaining unit
seniority is defined as the length of continuous service in a bargaining unit
position that is covered by this agreement. Continuous service shall mean
uninterrupted employment with the Company or with the Company and its
predecessors. Job awarding under the posting and bidding procedure shall be done
on the basis of bargaining unit seniority for otherwise relatively equal,
qualified employees.


             In the case of layoff for lack of work, department seniority will
govern on a last hired in -- first laid off basis, provided that the more senior
employee is qualified and willing to relocate at his own expense if necessary.
Department is defined as all bargaining unit employees throughout all the
districts who are in the same job progression. Department seniority is defined
as the length of continuous service within a department. The parties agree that
layoffs associated with automated meter reading will be treated as layoffs for
lack of work and be governed by this provision.


             During the period of this Agreement no regular employee covered by
this Agreement with ten (10) or more years of continuous service shall be laid
off because of lack of work. The parties agree that layoffs associated with
automated meter reading will be treated as layoffs for lack of work and be
governed by this provision.


             Layoffs of less than six (6) months and authorized leaves of
absence, including sick or military leave as herein defined, shall not be
considered as interrupting continuity of service. Layoffs of six (6) months or
more but less than three (3) years shall be deducted from the employee's length
of continuous service record. If an employee who is laid off is not rehired
within three (3) years, he loses all seniority and takes the status of a new
employee if later rehired. The Company shall give two (2) weeks' notice before
laying off a regular employee because of a reduction in working forces, and
employees shall give the Company two (2) weeks' notice before quitting the
employ of the Company.


             No employee shall be laid off for lack of work while the Company is
contracting work outside the Company where the employee is qualified to do the
work being contracted. The Company shall endeavor to place an employee in
another job in the Company prior to layoff.


             When vacancies occur or there is an increase in force after a
layoff within any particular department, employees in the department who had
been laid off due to a reduction in work forces shall, if then available, be
given preference over persons not formerly in the employ of the Company, and
with respect to former employees in a particular department, the selection among
them shall be based upon the factors set forth in this Article.


             Upon written request of an employee working under this Agreement,
the service record of such employee may be checked by the Local Unit Chairman or
Shop Steward of the Union.


ARTICLE 7
DISABILITY, RETROGRESSION PAY PLAN



Section 1
             When an employee with fifteen (15) or more years of service with
the Company cannot thereafter perform his regular duties due to some physical
condition or impairment, the Company shall endeavor to assign him to a work
function which he is capable of performing, and the following Compensation Plan
shall apply.


Section 2


             Non-Compensable Disability: In the event an employee becomes unable
to perform his normal duties, because of a disability for which he is not
receiving Worker's Compensation benefits, and if the Company is able to provide
him with work which he is capable of performing, he will be assigned to such
work. His adjusted pay rate shall be determined by the plan shown below, as to
future retrogressions:




 a. Less than fifteen (15) full years of continuous service at time of
    retrogression:
     1. An employee with less than fifteen (15) full years of continuous service
        with the Company at the time of retrogression shall receive the base
        rate of-his new job classification.
     2. The new rate shall become effective at the time of such retrogression.

 b. Fifteen (15) full years or more of continuous service at time of
    retrogression:
     1. An employee with fifteen (15) or more full years of continuous service
        shall continue to receive a rate of pay equal to the amount being
        received at the time they were retrogressed and this amount shall remain
        in effect until the rate of pay for the job the employee is working
        equals the amount, or becomes greater than the amount, being received by
        the employee. At that time, the employee will then begin receiving the
        rate of pay plus all future increases for the job the employee is then
        working.
     2. The Company recognizes the value of employees who have experience, but
        are no longer capable of performing the jobs held prior to being
        retrogressed. While it is the Company's policy not to upgrade employees,
        it is agreed that the Company will utilize retrogressed employees in
        upgraded positions as needed. When these employees are upgraded, they
        will receive the amount of pay equivalent to the current rate of pay for
        the position the employee held prior to being retrogressed.
     3. The rate of retrogressed employee who chooses and is permitted to work
        beyond age sixty-five (65) because of federal or state law requirements
        or change in Company policy will upon attainment of his sixty-fifty
        (65th) birthday be reduced to the base rate, then in effect, of the job
        to which he has been retrogressed.
     4. This section shall only apply to those employees who are retrogressed
        after the signing of this agreement. All employees retrogressed prior to
        December 31, 2004, shall continue to receive the benefits as outlined in
        the agreement beginning January 1, 2002.
        

Section 3


             Compensable Disability: In the event an employee becomes unable to
perform his normal duties because of a disability for which he is receiving
Worker's Compensation benefits, and if the Company is able to provide him with
work which he is capable of performing, he will be assigned to such work. His
adjusted pay rate shall be determined as set forth under Section 2 above except
that the following shall apply:




 a. If, at the time of retrogression, the employee is receiving compensation for
    partial disability, the Company will pay such amounts so that the employee's
    total compensation from the Company and from such Disability Benefits will
    equal the adjusted pay rate.
 b. The date the employee commences work at his lower classification shall be
    considered as the date of retrogression.

Section 4


             In all computations, only full years of service shall be used.




Section 5


             An employee with fifteen (15) or more full years continuous service
receiving an adjusted pay rate under the plan shall hold the title of his new
job classification with the word "Special" appended thereto.




Section 6


             The Company in all cases shall consult with such employee's family
physician and in the event of disagreement as to the employee's physical
condition to perform the work of any particular class, a third provider will
make a determination that shall be final. The employee will select the qualified
provider from a list provided by the Company.




Section 7


             No change in group insurance classification shall result from such
retrogression.




Section 8


             If a wage adjustment is made on a percentage basis, the percentage
shall apply to the adjusted pay rate for the job classification held.




Section 9


             An employee transferred to a lower classification under this plan
shall be assigned without posting the job after consultation with the Union.




Section 10


             If an employee who is being compensated under the provisions of
this plan is again transferred to one or more lower rated classifications, his
new adjusted rate upon each such transfer shall be computed as if the employee
had been transferred to such lower classification initially, using all factors
applicable to the time of the first retrogression. The resultant rate shall be
corrected to reflect all wage adjustments which were made in such lower
classification since the date of the initial retrogression.




Section 11


             The Company may, at its discretion, withhold the provisions of this
plan from employees who also engage in work for other than the Company or its
affiliates.




ARTICLE 8
VACANCIES AND PROMOTIONS



Section A
             Whenever a vacancy occurs within the bargaining unit, notice of the
vacancy shall be posted on all bulletin boards therein by the Company for a
period of eleven (11) working days before it fills the vacancy, to the end that
employees desiring to apply for the job may do so, except that the Company may
assign anyone to fill a vacancy for a temporary period not exceeding thirty (30)
days. Applications for such jobs shall be on forms provided by the Company. A
copy of such notice shall be sent promptly to the Secretary of the Union. Rates
of pay shall be stated on all notices of jobs posted. If one of the applying
employees is accepted to fill the vacancy, his name shall be sent to the
Secretary within ten (10) working days after the expiration date of the period
for submitting bids, and if such employee is not transferred to the new job
within three (3) weeks after he has been notified of his acceptance, he shall be
given the rate of pay of the new job for work performed after the expiration of
said three (3) week period and will be transferred no later than two (2) months
after acceptance or in case of Meter Reader Installer, no later than three (3)
months.


             In accordance with previous practice, a vacancy is understood to
mean an opening in a crew which is not filled forthwith by promotion of an
employee in that crew.


Section B


             When vacancies occur, new departments are started, or new jobs
created within the bargaining unit, present employees in the bargaining unit
will be given preference if they are qualified to fill such new jobs.




Section C

             If, thirty (30) days after awarding the job under the bidding
procedure, an employee is found to be unsuited for the duties of his new
position, he shall be returned to his former job without loss of seniority and
the Company must re-post the position. If, thirty (30) days after being awarded
the job under the bidding procedure, the employee requests to return to his
former position, he shall be returned to his former position without loss of
seniority. The employee may, within the thirty (30) day period, at his option,
waive his right to return to his former position. If the employee exercises his
right to return to his former position as described above, the Company need not
re-post the position but may, at the Company's option, fill the position with a
candidate who had applied previously for that position. The Company may exercise
the option not to re-post for the position for a period not to exceed six (6)
months after the employee has returned to his former position. Job bids
submitted to the Company for a particular position shall remain valid for six
(6) months from the date of the original posting.

             An employee who is awarded a job under the bidding procedure will
receive the rate of pay for the job when qualified for the position by an exam
or by previous experience in the position, subject to the provisions of Article
9. Each regular employee who is promoted to a higher rate job will receive the
rate of pay for that job, subject to the provisions of Article 9 hereof.


Section D


             Employees who are required to take an exam in the normal
progression within the Department and have the recommendation of their
supervisor for the exam, shall be given the exam within thirty (30) days of the
employee's request or the employee's date of eligibility whichever is later. If
the Company is unable to accommodate the request within the thirty (30) days and
the employee subsequently passes the exam related to this specific request, the
employee shall be reimbursed as if he had passed the exam on the thirtieth
(30th) day from the request.




Section E

             Employees who are required to take exams for change in
classification may request a Union representative be present during the exam.
This representative shall be mutually agreed to by the Union and the Company.


Section F

             Employees bidding into a lower classification shall not receive a
wage reduction until the first test or six (6) months whichever is first.


Section G

             When a Bargaining Unit employee is awarded a job through the
bidding procedure and the results of such award causes the employee to relocate
or if because of the lack of work a Bargaining Unit employee through department
seniority "bumping" causes the employee to relocate, the Company will pay for
relocation. This benefit will occur only once for each specific condition listed
above during the employee's career with the Company, unless employee has twenty
(20) years of service or more, in which event the employee will be entitled to
this benefit twice for each specific condition listed above.

             Payments and conditions for such relocation shall be as described
in the CVPS Policies and Practices Manual #1966 dated January 2, 2002.

             If the Company requests an employee to relocate, the Company will
provide relocation expenses as described in the CVPS Policies and Practices
Manual #1966 dated January 2, 2002.


ARTICLE 9
REGULAR EMPLOYEES ON TEMPORARY JOBS



Section A

             Whenever an employee is required to replace, temporarily, another
employee in a lower paid job, his regular rate shall not be changed. When an
employee is required to replace, temporarily, another employee for a period of
one (1) hour or more in a higher paid job, that employee shall receive the
higher rate of pay for the entire period of such work, provided that the rate of
pay of employees who are subject to the provisions of the last paragraph of
Article 5 hereof shall be no more on temporary assignments than it would be were
such assignments not temporary.


             Meter Reader Installers that are required to drive Company line
digger or bucket trucks during emergency restoration procedures for one (1) hour
or more, shall be upgraded to the Groundman Driver Digger Operator rate for all
hours worked, subject to the provisions of Policy on Safety, dated December 8,
1981.


Section B

             It will be the policy and practice of the Company not to upgrade
employees unless necessary and the Company will conduct its business, to the
extent practical, so as to avoid all upgrading.


             A First Class Lineworker that is upgraded to a Chief Lineworker or
upgraded to a Foreman or a Chief Lineworker upgraded to a Foreman at the start
of a scheduled work day, as defined in Article 12, and continues in that
capacity for at least one (1) hour shall continue to be paid at the upgraded
rate for the entire eight (8) hour work day. Should the work day continue past
the normal eight (8) hours than the higher rate shall be paid until the employee
is released for the day or until the end of the 24-hour period whichever occurs
first. Once the work day is completed and the employee is released, the employee
will be returned to his normal rate of pay. Should the employee be required to
return to work after he was released, he shall be paid at his normal rate of
pay. Weekend and holiday work is included in this provision if the weekend and
holiday work is identical to the normal workday.


Section C

             The practice of four (4) or more man crews requiring a Foreman or
temporary Foreman will continue.


ARTICLE 10
SUSPENSIONS, DISCHARGES AND LETTERS OF REPRIMAND



             No employee shall be discharged or suspended without just cause. If
an employee is discharged or suspended and if, through the grievance procedure
provided in Article 27, it is decided that he was discharged or suspended
without just cause, then the Company shall reinstate said employee and pay
compensation at the employee's regular rate for all lost time. Any complaint
under this paragraph must be filed in writing by the employee discharged or
suspended with the President or Vice President of the Company within twenty (20)
days after suspension or discharge, or if the employee was incapacitated, then
thirty (30) days after he is physically or mentally capacitated for filing such
notice. Probationary employees as defined in Article 5 are not subject to the
terms of this Article.


             The Company will remove any letters of reprimand from personnel
files two (2) years from the date of issue if no additional reprimand has been
issued during the two (2) year period for the same cause.


ARTICLE 11
MILITARY SERVICE



             The Company will abide by the laws of the United States with
respect to the re-employment of those of its employees who have left or will
leave their employment with the Company to enter upon service with the armed
forces of the United States. The period of absence from their duties with the
Company of those re-employed under this Article shall be computed as part of
their total term of service with the Company in determining their seniority. The
parties hereto interpret said laws as applying with equal force to all members
of said armed forces however they may have become members thereof.


             Any employee called for mandatory tour of military duty, not to
exceed fifteen (15) work days, shall be paid the difference, if any, between the
employee's basic forty (40) hour regular earnings and the amount the employee
receives for such military duty for a period not to exceed fifteen (15) work
days in any one Federal fiscal year, which is the period between October 1 of
any year and September 30 of the following year.


             The same payment provisions as provided for in the preceding
paragraph shall apply for any employee who is a member of the National Guard and
who is called out for a National or State emergency except the maximum allowable
time under this provision shall be three (3) work days.


ARTICLE 12
WORKING HOURS - OVERTIME



             There shall be maintained a working day of no more than eight (8)
hours and a working week of no more than forty (40) hours.


             The normal work day shall be eight (8) consecutive hours between
7:00 a.m. and 5:00 p.m., except for shift workers.


             Shift workers shall work in accordance with schedules posted every
three (3) months and arranged by the Company so far as practicable to suit the
convenience of a majority of such employees in each station or plant, such
schedules to provide for not more than five (5) work days of eight (8) hours
each in any calendar week.


             Shift workers shall have two (2) regular consecutive days off in
seven (7) days, unless otherwise agreed upon by the employee involved and his
immediate supervisor.


             Transportation employees and janitors shall work hours prescribed
by schedules arranged by the Company. The normal work week shall not be more
than forty (40) hours and the normal work day shall not be more than eight (8)
consecutive hours in any twenty-four (24) hours. Sundays and holidays are
excluded from the work week.


             The work days shall begin and end at the designated operating
headquarters.


             When a station operator is required to work at a station other than
that to which he is regularly assigned, and such new assignment increases his
regular travel distance, he shall be furnished transportation for such
additional travel or be compensated for it at the currently applicable mileage
rate of the Company for driving his own car, providing he complies with the
rules governing personal use authorizations. Employees required to drive their
personal car on Company business shall be compensated at the currently
applicable mileage rate.


             One and one-half times the regular straight-time hourly rate shall
be paid for all hours worked in excess of eight (8) hours in any one (1) day,
and for all hours worked in excess of forty (40) hours in any one (1) calendar
week, without duplication. All work performed by an employee outside his
regularly scheduled work week shall be paid for at the overtime rate without
duplication.


             All Sunday work shall be considered overtime work and shall be paid
for at twice the regular straight-time hourly rate except when performed by
shift workers whose regularly scheduled hours of work include such Sunday work.

             Planned overtime work on Saturday shall be paid for at one and
one-half times the regular straight-time hourly rate for those hours worked
between 6:00 A.M. and 4:00 P.M. However, the rate of one and one-half times the
regular straight-time shall be paid only for the first eight hours of work
during the hours of 6:00 A.M. and 4:00 P.M., for all other hours worked on
Saturday twice the regular hourly straight-time rate shall be paid.
For shift workers whose regular days off may not be Saturday and Sunday, the
provision of this paragraph shall apply as if their first calendar day off was
Saturday and their second calendar day off was Sunday. Control Center shift
workers will follow the exception in the next paragraph.

             Control Center shift workers are defined as shift workers, who are
regularly scheduled to work all shifts on a rotating basis within a defined
period of less than 3 months in the Control Center.


             For Control Center shift workers who are scheduled to work on their
first day off or their "Saturday", shall be paid at one and one-half times the
regular straight time rate for their first 8 hours, regardless of the shift and
will be paid at twice their regular rate for hours worked over 8 hours on their
"Saturday" or first calendar day off.


             Shift workers who are required to work on their second consecutive
day off shall be paid at twice their regular straight time hourly rate.


             For Control Center shift workers whose schedule requires a
back-to-back weekly coverage creating a length of continuous working days over
5, the sixth day shift will be paid at one and one-half times the regular
straight time rate. All other hours worked that day shall be paid under the
normal work day rules for hours in excess of 8 hours. Continuous days past the
sixth day in the new week, shall be considered regular hours.


             Control Center shift workers, who as a condition of their schedule
receive one and one-half times the regular straight time rate for a normal work
shift, shall receive 401k and pension benefits for hours used to accumulate 40
regular hours in the work week.


             For Control Center shift workers, hours worked with company
approval in lieu of posted hours at the request of, or to suit the convenience
of the employee, shall not constitute a change of schedule.


             There shall be no pyramiding of regular, overtime, holiday,
vacation or other premium pay. In any event, the maximum rate of pay shall not
exceed two and one-half times the regular hourly rate of pay except that when an
employee is called in to work during his vacation period, he shall receive two
(2) times his hourly rate of pay for all hours worked. Any employee that takes a
"vacation period" five (5) days, Monday through Friday is paid double time for
any work performed Sunday through Saturday. Any employee that takes a "vacation
period" of less than five (5) days will be paid double time for work performed
during the twenty-four (24) hour calendar day in which the eight (8) hour
vacation period was scheduled. A vacation period does not include company or
floating holidays.


             Work, including overtime work, except in case of emergency or
service interruption, in any specific classification, is to be assigned to those
who normally do this work during their regular working hours, and the Company
agrees that it will distribute overtime work in a department equally among the
employees within that department to the extent practicable.


             When an employee is called out for overtime work, overtime will
begin when he is called for duty and he will be given minimum pay equivalent to
three (3) hours work at one and one-half times his regular straight-time rate
whether or not any work is performed.


             Call outs occurring on holidays or Sundays shall be paid at the
larger of the minimum, as described above, or the actual time worked computed at
the applicable rate for the time worked. Whenever an employee reports for
scheduled overtime work, he will be allowed minimum pay of three (3) hours at
one and one-half times his regular straight-time rate whether work is performed
or not unless the hours are an extension of the normal work day.


             Substation construction and electrical maintenance employees who,
as a requirement of their classification, work on planned overtime, on a regular
basis on Sunday shall be compensated two (2) hours at straight-time rates at
their specific classification if the planned Sunday overtime work is cancelled,
inclement weather excepted, later than 8:00 p.m. of the Friday immediately
preceding the Sunday planned overtime work.


             The minimum pay provision of three (3) hours at one and one-half
times the regular rate is not applicable to scheduled overtime that is an
extension of work either before or after the regularly scheduled work day.


             In order that employees may make plans for their personal
activities, the supervisors have been instructed to give notification as far in
advance as possible (48 hours as a guideline) when there will be planned
overtime work, or when there will be duty away from home overnight.


             The Company will use its best efforts to allow its employees in the
Line Department in a District to work on Saturday if line contractors have been
working in that District during that calendar week and have been performing work
that CVPS lineworkers are qualified to do, providing a suitable crew(s)
indicates a desire to do so to the immediate supervisor. If Company line
employees from another District are working in that District where line
contractors have been working during that calendar week they may also be allowed
to work on Saturday, providing a suitable crew(s) indicates a desire to do so to
the immediate supervisor.


             This does not imply line employees are entitled to work Saturday if
a line contractor has been working on the system in any other District during
that calendar week.


             A change of schedule for shift workers may be made by the Company
upon forty-eight (48) hours notice, except that in the event of unusual
circumstances or mutual consent, shorter notice may be given. If an employee is
required to work the new schedule during such notice period, he will be paid
during that period at time and one-half for any work performed by him outside of
his previously scheduled hours, but any portion of his previous schedule not
worked will not be paid for.


ARTICLE 13
ON-CALL

 A. During the term of this Agreement, those employees who accept on-call
    assignments shall be paid one hour per day on such assignment. The one hour
    of pay for such assignment shall be a common rate for all employees and such
    common rate will be the amount that is the median between a T&D Chief hourly
    rate and a T&D First Class Lineworker hourly rate. Additionally, employees
    will be paid at the employees' regular rate for actual work and call outs as
    established in Article 12 of this Agreement. Such assignments are to be
    rotated, to the extent practicable, equally among the employees affected.
 B. The Company will use its best judgment and may combine districts so as to
    reduce the number of on-call workers required. In the event it cannot
    fulfill its requirements for on-call coverage, the Company will assign
    workers as required and rotate the on-call coverage, to the extent
    practicable equally among the qualified employees in that district.
 C. It is recognized that it is in the best interest of the Company to utilize
    the "on-call" worker if there is restoration work before or after the normal
    workweek hours.
 D. Therefore, if there is restoration work within that district for that
    department during normal work week hours that is expected to extend one hour
    beyond the end of the normal work day, then:

 1. the "on-call" worker shall be utilized and receive the later calls or;
 2. If "on-call" worker is not working, they will be called to report to work.

             At sometime no earlier than six months after the signing of this
agreement, the parties agree that they will evaluate the above procedure for its
effectiveness. Any changes made to the terms of the above procedure must be made
with mutual agreement and shall supersede the previous work procedure. If, after
an evaluation, no changes are made, then the above procedure will remain in
effect for an additional six months.

             Twelve months after this agreement is signed, whether an interim
agreement was reached or not, the parties will again negotiate this provision.
If no agreement is reached at that time between the parties, this provision
(Article 13 Section D) will expire.

 E. The Company will post on-call schedules at reasonable intervals. Those
    qualified workers who prefer not to accept such assignments shall so
    indicate to their supervisors within ten (10) days of such posting. The
    decision not to accept on-call assignments will remain in effect during the
    term of the contract unless mutually agreed upon between the employee and
    his supervisor. However, such decision does not preclude assignments if it's
    found necessary to do so as described in paragraph two of this Article.
    
    It is mutually understood that the decision to accept on-call assignments
    shall be irrevocable during any calendar year of this Agreement.
    
 F. In addition to the pay as described above, any employee who accepts on-call
    assignments for more than ten (10) weeks per calendar year, such weeks
    defined as seven (7) consecutive days, shall be paid an additional three (3)
    hours straight time pay. This pay of three (3) hours of straight time shall
    be paid at the common rate as set forth above, and shall be paid for each
    additional week of on-call assignments.
 G. Employees who are on-call on a designated Company holiday as set forth in
    Article 17 of this Agreement, (except floating holidays), shall be given an
    additional four (4) hours of vacation time. This four (4) hours of vacation
    time may be utilized according to the principals in Article 18 of this
    Agreement.
    
    Employees who are designated to be on-call on December 25, when it falls on
    a Saturday, shall be given an additional four (4) hours of vacation time as
    described in the preceding paragraph.
    
    If a designated Company holiday, as defined in the preceding paragraph,
    falls on the on-call change day, both employees will receive the benefit of
    an additional four (4) hours of vacation time.

ARTICLE 14
SHIFT DIFFERENTIAL



             Shift workers who work the second shift shall be paid a premium of
six percent (6%) of the first class power system controller's hourly rate per
hour for all hours worked during such second shift. Shift workers who work the
third shift shall be paid a premium of six percent (6%) of the first class power
system controller's hourly rate per hour for all hours worked during the third
shift.


             These shift differentials shall apply only for time actually worked
on regularly scheduled shift assignments in the particular plant or district and
shall not apply to any benefits paid for time not worked, including holiday pay
for hours not worked, sickness and accident benefits, or vacation pay.


             The Union contracts specify that all shift workers are to receive
premium pay for all hours worked during the second and third shifts on regularly
scheduled shift assignments.


             In order that their pay be calculated at the correct rates, the
weekly time sheets for these workers must show the number of hours worked, both
regular time and overtime, on either or both the second and third shift.


             The following procedure is suggested:

 1. The second shift shall be designated as the "2" shift and the third shift
    designated as the "3" shift.
    
 2. All hours not covered by notations will be paid at "1" shift rates.
    

ARTICLE 15
INCLEMENT WEATHER



             No outside work where employees will be exposed to extremes of
weather, except of an emergency nature, shall be performed by the overhead line
crews, underground, and maintenance departments during rainy or stormy weather
or zero degrees Fahrenheit and below, or ninety degrees Fahrenheit and above.


             For other classifications affected by exposure to the elements
(rain and snow, but not extremes of temperature), supervisors will attempt
wherever possible to rearrange work schedules or assignments to avoid
unreasonable exposure to extremes of weather.


ARTICLE 16
DEATH IN FAMILY



             In the case of death in the immediate family an employee is allowed
time off, without loss of pay, for all scheduled work days commencing with the
day of death until end of day of the funeral.


             Immediate family includes the following: wife, husband, mother,
father, daughter, son, sister, brother, mother-in-law, father-in-law,
grandparent, grandchild, sister-in-law, brother-in-law or a person who is
actually a member of and living in the employee's household through a tie of
obligation or friendship.


             Additional time may be allowed by the department head if travel
makes it necessary.


ARTICLE 17
HOLIDAYS



The following days shall be considered holidays:


New Year's
Day                                                                 Thanksgiving
Day

Washington's Birthday                                                       Day
after Thanksgiving

Memorial
Day                                                                    Independence
Day

Labor
Day                                                                          Christmas
Day

Last normal working day before Christmas
(4) Floating Holidays

             In order to receive the floating holidays, the time off must be
mutually agreed to between the employee and his immediate supervisor.


             When a holiday falls on a normal work day within an employee's
vacation period, he will be given another day off or one day's pay in lieu
thereof, at the option of the employee.


             An employee whose regular day off falls on a holiday shall not be
entitled to an additional day off.


             All regular employees covered by this Agreement shall receive
straight-time pay for the foregoing holidays whether or not they fall within
their regular work week.


             All regular employees who are assigned to work on holidays shall
receive, in addition to the holiday pay above provided, one and one-half times
the regular hourly rates of pay for hours actually worked within their normal
working day, and two and one-half times the regular hourly rates of pay for
hours actually worked outside their normal working day. However, an employee may
elect to be paid at one and one-half times the regular rate of pay and receive
for each working hour an additional hour of vacation in lieu of holiday pay
which may be used according to the principles in Article 18 of this Agreement.
There will be no splitting of hours under this option. If an employee takes this
election, any hours worked over eight hours will be paid at two and one-half the
regular rates of pay. This benefit shall be applied to December 25th. Should an
employee not make this election, that employee shall be paid as described above.


             It is provided, however, that shift workers, a major portion of
whose regularly scheduled work day falls in an overtime day, shall be paid for
such work as though all of it fell in the overtime day; and shift workers, a
minor portion of whose regularly scheduled work day falls in an overtime day,
shall be paid for such work day as though none of it fell in the overtime day.


             Employees who are classified as shift workers and who as a
condition of employment are required to cover work shifts seven (7) days per
week, twenty-four (24) hours per day for 33% of the year or more, shall be
granted one (1) floating holiday associated with such work requirement to be
taken prior to December 31 contingent upon mutual agreement between the employee
and his immediate supervisor.


             If a Company celebrated holiday falls on a Saturday, it will be
celebrated on and all holiday benefits will be applied to the Friday before.


             If the holiday falls on Sunday, it will be celebrated on and all
holiday benefits applied to the Monday after.

New regular employees will earn Floating Holidays prorated based on date of
hire:

January 1 thru February - 4 Floating Holidays
March 1 thru June - 3 Floating Holidays
July 1 thru October - 2 Floating Holiday
November 1 thru December - 0 Floating Holidays

             Any employee whose regular work day falls on Easter Sunday shall be
compensated at double time.


ARTICLE 18
VACATIONS



             Regular employees will be allowed the following vacation periods
annually with pay at regular straight-time rates:

Section A


             Newly hired regular employees will begin to earn vacation after
four (4) months of employment. During the calendar year in which the employee is
hired, he will be entitled to one (1) day for each month of employment (or major
fraction thereof) after the initial four (4) months. (For example, an employee
hired on April 10 will be eligible for five (5) days vacation for that year. An
employee hired on April 20 will be eligible for four (4) days, etc.).




             All regular employees who will have completed one (1) year or more
but less than five (5) years of continuous service on the anniversary date of
their employment will be granted two (2) weeks vacation during that calendar
year, for which eighty (80) hours vacation pay at regular straight-time rates
will be allowed. All regular employees who will have completed five (5) years or
more but less than ten (10) years of continuous service on the anniversary date
of their employment will be granted three (3) weeks vacation during that
calendar year for which one hundred twenty (120) hours vacation pay at regular
straight-time rates will be allowed.


             All regular employees who will have completed ten (10) years or
more but less than twenty (20) years of continuous service on the anniversary
date of their employment will be granted four (4) weeks vacation during that
calendar year for which one hundred sixty (160) hours vacation pay at regular
straight-time rates will be allowed.


             All regular employees who will have completed twenty (20) years or
more of continuous service on the anniversary date of their employment will be
granted five (5) weeks vacation during that calendar year, for which two hundred
(200) hours vacation pay at regular straight-time rates will be allowed.


Section B


             During any calendar year any employee who is entitled to four (4)
weeks of vacation may elect to accept up to two (2) week's pay figured at forty
(40) hours times his regular straight-time hourly rate of pay in lieu of taking
his fourth and fifth weeks of vacation. Notice of such election shall be given
the Company at any time prior to the time such fourth week of vacation might be
scheduled and payment shall be made by the Company on any date selected by such
employee upon giving the Company one (1) week's notice.




Section C


             Vacations shall not be cumulative from year to year and shall be
taken during each calendar year at times appointed by the Company after
considerations of requirements of the Company's business, employees'
preferences, and preferential rights of employees with the longest length of
service. Employees with ten (10) years of service or more, will automatically
carry over up to one (1) week of the accrued unused vacation into the next
calendar year. One (1) of the three (3) weeks, two (2) of the four (4) weeks,
and three (3) of the five (5) weeks of vacation for those employees who are
eligible may be scheduled at any time during the service year and need not be
consecutive with the other two (2) weeks, and seniority rights need not be given
consideration in scheduling the third, fourth, and fifth weeks of vacation
except as between two (2) or more employees who are entitled to a third, fourth
or fifth week.




Section D
             To the extent practicable, supervisors may allow employees to take
more than two (2) weeks between June 1 and November 1. Those employees entitled
to five (5) weeks of vacation shall take at least one (1) week prior to June 1.


             Supervisors will use their best efforts to allow the number of
employees off from a given department or crew, during the vacation period, that
is consistent with efficient operation of the department or crew involved.


             Employees should be requested to schedule their vacation as far in
advance as possible. Scheduling well in advance is their best way of obtaining
the vacation periods they most desire.


             It may be necessary during busy seasons, or during favorite
vacation periods such as deer season, Christmas, etc., to limit the number of
employees on vacation at any one time so that adequate crew coverage is
maintained.


             Employees who are discharged for reasons other than lack of work
shall not be entitled to a vacation or to vacation pay.


ARTICLE 19
REST PERIOD



             Employees who work overtime between 10:00 P.M. and 5:00 A.M. will
be entitled to one hour rest time during the normal work hours for each hour
worked (in minimum half hour increments). If an employee earns seven (7) hours
of rest time due to work performed between 10:00 P.M. and 5:00 A.M., he shall be
given eight (8) hours of rest time.

             Employees who worked together may, by mutual agreement, take their
rest time at the end rather than the beginning of the normal workday. If
employees working together cannot mutually agree when to take their rest time,
then the rest time shall be taken at the beginning of the work day unless
approval for taking the rest time separately is given by the employees'
supervisor or central scheduling.


             When an employee has earned rest time, it will be taken, unless
management requests that work be performed in lieu of the rest time and the
employee agrees. In this situation, the employee will be paid for the rest time
worked at their normal hourly rate plus one-half times that rate (rate applied
to rest time during normal work day).


             Employee shall suffer no loss of pay for rest time involved.


             The normal work day, any hours worked outside the normal work day,
rest time, and any break of less than two (2) hours shall count for purposes of
accumulating fifteen (15) consecutive hours. After fifteen (15) consecutive
hours of work, inclusive of meal periods, twice the regular straight-time rates
will apply. This rate shall continue until released from duty for ten
consecutive hours.


             Voluntary return by an employee shall be construed as if that
employee had fulfilled the ten (10) consecutive hours.


             Time shall continue to be counted until the employee has been
relieved from work for a period of at least two (2) consecutive hours exclusive
of rest time without a request from the Company to return to work. Following any
such two (2) consecutive hour period, the accumulated hours will return to zero
(0).

             Time worked under this provision will be computed from the time of
receipt of each call out, and unless the time extends into the employee's
scheduled work time, until employee returns to operating headquarters and goes
out of service. There will be no pay for time not actually worked under this
provision. If the employee is entitled to a meal, the company will pay the meal
allowance but not the time to consume it.


ARTICLE 20
SICKNESS AND ACCIDENT BENEFITS

             Employees who have been employed by the Company continuously for a
period of six (6) months shall be entitled to the following benefits when sick:
up to four (4) weeks' straight-time pay, and there afterward sixty percent (60%)
pay at straight-time rates upon the basis of one (1) month for each year of
continuous service for each non-related sickness. Employees who have not used
sick time for one calendar year gain an additional week of straight-time pay
(instead of sixty percent (60%) pay) at straight-time rates. This will
accumulate up to an additional three months at one hundred percent (100%)
instead of sixty percent (60%) during an employee's career. The benefit will be
earned on a quarterly basis. Once earned the increased benefit will stay with
the employee for the duration of his employment. Provisions of Long Term
Disability insurance shall only be available to employees subsequent to the full
utilization of all sick pay benefits provided for in this Article.


             Regular employees with fifteen (15) years or more service who
become disabled, and who for the five (5) calendar years immediately preceding
their disability experienced absence due to sickness less than the Company
average for those five (5) years, shall receive an additional month at full pay
prior to going to the sixty percent (60%) associated with a normal disability.


             Employees, while receiving Worker's Compensation payments following
industrial accidents arising out of and in the course of their employment with
this Company will be allowed, in addition thereto, the difference between such
payments and the amounts they would have received under the above sick benefit
provision after the first week of sickness if their disabilities had resulted
from sickness instead of industrial accidents. They shall also receive one (1)
week's straight-time pay for the first week following the date of the accident.
Notwithstanding the foregoing, where, in the opinion of the Company, industrial
accidents arise out of or are contributed to by negligence of the injured
parties, it may withhold the benefit of the provisions of this paragraph in
whole or in part.


             If, in the opinion of the Company, for any reason any case is
deserving of special treatment, the Company may make, but cannot be required to
make, payments of compensation in excess of those provided for in this Article.


ARTICLE 21
HEALTH AND WELFARE BENEFITS



             Unless changed by mutual agreement, the Medical Plans (EPP and
PPO), Dental Plan and all other employee benefit programs shall remain in effect
for the duration of the Agreement.


             It is understood and agreed that employees shall pay weekly pre-tax
premiums of $40 effective January 2, 2005, $46 effective January 1, 2006, $52
effective December 31, 2006 and $59 effective December 30, 2007 for the above
Medical Plans for individual employees, their spouses and qualified dependents.


             In addition to the Medical Plans outlined above, Union employees
may also choose to participate in the PPO2 plan offered. Union employees who
choose to participate in the PPO2 plan, shall pay weekly pre-tax premiums of $21
effective January 2, 2005, $24 effective January 1, 2006, $27 effective December
31, 2006 and $30.50 effective December 30, 2007.


             If an employee can prove they and their dependents are covered
under their spouse's health care plan, that employee may choose to 'opt-out' of
the Company's medical plan and receive $15/week (taxable) and pay no premiums.
The employee must prove coverage annually. Employees may opt back into the plan
at any time, given a change in family status, with written notice to the
Company. An employee must opt back into the CVPS plan if not covered under their
spouse's plan. CVPS employees who are eligible to and do 'opt-out,' may elect to
continue with the Company dental program at the weekly rate of $2.20. If both
spouses are employed at CVPS, the one who was hired first will be the insured
and pay the premiums, these employees are not eligible for the 'opt-out'
premium, nor are they permitted to stack their dental coverage.


             Sickness and accident benefits, including those under the Medical
and the Dental Plans, vacation benefits, and holiday benefits shall all be
without duplication of each other.


             It has been the Company's goal to promote the health and wellness
of its employees. In order to include the union in meeting this goal, the
Company agrees to have a Rutland based union selected employee actively
participate in the Company's wellness planning group.


             The Company agrees that the present pension plan will remain in
effect during the life of this Agreement unless changed by mutual agreement.


ARTICLE 22
MEALS*

             An employee who is called out for work before the scheduled work
day or shift will be entitled to a breakfast and lunch allowance providing time
has not permitted him to obtain a meal at home before the call out. If an
employee is required to report to work, on a prearranged basis, one and one-half
hours before the regular starting time of the normal work day, the employee is
entitled to a breakfast allowance. The Company shall also allow a dinner
allowance if the employee is required to work one (1) hour beyond his normal
work day, provided that this hour extends the work day beyond 5:30 P.M.


             Transportation employees and all shift workers working the second
or third shift and that are required to work one hour beyond the end of their
scheduled shift will be provided a dinner allowance.


             If a meal allowance is given in the above listed circumstances, the
employee shall be given a reasonable amount of time in which to consume a meal.


             Any employee who is required to work and is not provided the
opportunity for a meal between the hours of 11:00 A.M. and 2:00 P.M. shall be
granted a lunch allowance.


             The scheduled meal allowance is as follows: Breakfast, ten dollars
($10); Lunch, fifteen dollars ($15); and Dinner, thirty-five dollars ($35).


             During extended outage and emergency situations, the Company may at
its discretion, cancel the above meal allowance. During these cases,
transportation will be furnished when required to and from a nearby place where
employees can be provided with suitable quarters for eating their meal without
lost time or cost to employees.


             Where necessary for employees to work outside the area of their
permanent operation headquarters on an overnight assignment, the Company will
pay actual living and travel expenses.


             When an employee is working late in the evening for any planned
overtime work such as weekends or nights, we should not pay for time to consume
a meal.


              For unscheduled work performed on weekends, holidays, and shift
workers' scheduled time-off, the following meal provisions shall be applied:


             Breakfast: Any employee who is called out for work and works at
least one hour between the hours of 6:00 A.M. and 9:00 A.M. shall be granted a
breakfast allowance.


             Lunch (outside regular work hours): Any employee who is called out
for work and works at least one hour between the hours of 11:00 A.M. and 2:00
P.M. shall be granted a lunch allowance.


             Dinner: Any employee who is called out for work and works at least
one hour between the hours of 5:00 P.M. and 7:00 P.M. shall be granted a dinner
allowance.


             On emergency overtime work which has gone on for several hours, or
has gone by a meal hour, we are not to quibble over stopping to eat. For
example, if the emergency is still on or is apt to continue after a short
breather, then the man should get his meal allowance as provided above and the
time it takes to eat a meal which we expect would be less than one half hour.


See Memorandum of Understanding for additional meal provision.


ARTICLE 23
SAFETY

             The Company shall make reasonable provision for the safety and
health of its employees during the hours of their employment. The Union agrees
that members will observe all safety rules. Present policy of the Company in
providing protective wearing apparel and devices will be continued.


             Representatives of the Company and the Union shall meet from time
to time at the request of either party to discuss such regulations.


             All aspects of "Gloving 12.5 kV Procedure" shall be mutually agreed
to by the Company and the Union.


             It is a condition of employment that employees observe and adhere
to the formal Safety Rules adopted by the Company.


             If a qualified employee encounters a job which, because of the
circumstances surrounding the job, cannot, in the qualified employee's judgment,
be safely performed as instructed, he should immediately review the situation
with his supervisor. If this is not practical, the employee in charge of the job
shall be fully responsible for taking whatever safety precautions may be
required.


             Employees are expected to work safely and to take precautions to
protect themselves and other employees at all times, as it is impractical to
cover all situations in a formal Safety Manual.


             The Company will review at reasonable intervals its present
practice relating to periodic crew meetings and in areas where meetings are not
being held, implement a procedure to see that they are held. It is intended this
will occur on a monthly basis.


             Under normal conditions, Company line employees will not be
required to work with contract line crews. However, if it is necessary to employ
contact crews in conjunction with regular employees on specific jobs, the
contractor shall observe Company safety rules then in effect.


ARTICLE 24
TOOLS AND CLOTHING

             The Company will continue its present policy on tools. In addition,
electrical maintenance and construction department electricians' tools that are
commonly used by everyone within that department, and specialty tools that are
not common to that craft or a classification, will be purchased and paid for by
the Company.


             The Company will provide insurance for garage employees' personal
tools while such tools are on Company property.


             Hydro Maintenance Department employees, hydro station operators and
other hydro employees that are required to work inside pipelines as a condition
of employment, and are on the payroll as of June 1 of each year shall be given a
two hundred and fifty dollar ($250) clothing allowance. This two hundred and
fifty dollar ($250) payment will be discontinued for those employees the Company
is providing uniforms for and reinstated should this practice be discontinued.
These employees may elect either the payment or uniforms. The employee's
election will remain in effect for a minimum of one year. The Hydro Department
will provide payroll a list of recipients of this payment no later than May 1 of
each year. This allowance is to be paid to the affected employees each year for
the pay period that includes June 1.


ARTICLE 25
UNION BUSINESS



             Employees attending a meeting with the President or other officers
or agents of the Company on Union business shall not lose pay as a result of
such attendance.


             The Company will grant a leave of absence for a maximum of three
(3) years, upon request by the Union, to one (1) bargaining unit employee who
has been duly elected or appointed to a full time Union position.


             Such request shall not be denied by the Company unless the Company
is unreasonably affected. Arrangements for the extension of benefits, if any,
seniority, and other matters incidental to the leave of absence shall be
arranged between the Union and the Company.


             It is understood that the Local Union shall make arrangements for,
and pay for, any cost associated with any employee benefits continued for the
benefit of the employee being on leave of absence.


             When a member of the Union is delegated or elected to transact
business or matters pertaining to the Union locally or nationally, he shall be
granted such leave of absence without pay as may be necessary, provided such
leave of absence shall not exceed one (1) week and provided that same can be
given without unreasonable interference with the conduct of the Company's
business.


             During the contract labor negotiations, all employees elected by
the Union to participate in the bargaining sessions shall be relieved of their
normal duties during such bargaining sessions, and employees working the second
shift shall be relieved of their duties on the day the bargaining session takes
place; employees working on the third shift shall be relieved of their duties on
the same day as the bargaining session. This is understood to apply to not more
than one (1) shift worker from each department.


ARTICLE 26
TRANSPORTATION: HOLIDAYS, SCHEDULES, CONTRACTORS, VEHICLES, MECHANICS' TOOLS

             A regular Transportation employee whose regular work week is
Tuesday through Saturday shall have Tuesday off if the holiday is observed on
Monday, and this Tuesday shall be considered their holiday and holiday provision
shall apply for Tuesday for these specific employees instead of Monday.


             For purposes of this Agreement, Transportation employees with a
Tuesday through Saturday schedule shall consider Sunday their double-time day.


             Transportation vehicles will normally be operated by the regular
operators, if available.


             Transportation employees will be given the opportunity to work
overtime to do mechanical work they normally do on Company vehicles before it is
contracted.


             Transportation employees that are required to furnish their own
tools will be allowed a four hundred twenty-five dollar ($425) tool
reimbursement the first year of this agreement. This reimbursement will be for
tools required to fulfill the Transportation employee's position. The
Transportation employee will be required to provide the transportation
supervisor with a receipt for the purchased tool. The second year of this
agreement the reimbursement will be increased to four hundred and seventy-five
dollars ($475). The third year of this agreement the reimbursement will be
increased to five hundred and twenty- five dollars ($525).


             Transportation Employees that are on the payroll June 1 of each
year and that perform mechanic type work as part of their job requirement will
be given a seventy-five dollar ($75) clothing allowance each year to be paid to
the affected employees for the pay period that includes June 1. The seventy-five
dollar ($75) payment will be discontinued for those employees the Company is
providing uniforms for and reinstated should this practice be discontinued.


ARTICLE 27
GRIEVANCES



             The Union agrees that its representatives will cooperate with the
Company in the handling of grievances in order that there will be minimum
interference with the normal operations of the Company. During the term of this
contract any grievance or misunderstandings between the Company and the Union
regarding the wages, hours, or working conditions of employees represented by
the Union shall be handled as follows:


Step One:

             The grievance shall be presented at this level to the aggrieved
employee's immediate non-union supervisor within five (5) work days after the
occurrence giving rise to the grievance. The aggrieved employee, the shop
steward and the immediate supervisor will discuss and attempt to adjust the
matter.




Step Two

:              If no settlement is reached at Step One, the grievance shall be
reduced to writing and presented to the local Department Head within five (5)
work days after the Company's response at Step One. The aggrieved employee, the
Union Representative and the local Department Head will meet to discuss the
grievance within five (5) work days after the receipt of the written grievance.
The Company shall respond in writing with its decision within five (5) work days
subsequent to the meeting of Step Two.




Step Three

:              If the Company's response at Step Two is unsatisfactory to the
grievant, the grievance shall be presented to the President or a Corporate Staff
member of the Company within five (5) work days following the receipt of the
Step Two decision. The aggrieved employee, the District Representative of the
IBEW, the Shop Steward and the President or Staff Member of the Company will
meet to discuss the grievance within thirty (30) days after the receipt of the
grievance at Step Three. At this step in the procedure, there also may be
present an International Representative of the Union in an advisory capacity to
the Local Union. Notice of the Company response at Step Three will be sent to
the aggrieved party, the steward and the IBEW representative. If a settlement of
the grievance is not reached within ten (10) days of the conclusion of Step 3,
then the grievance may be submitted to non-binding mediation pursuant to
following provisions or to arbitration in accordance with Article 28. When a
grievance is reduced to writing, it shall contain:




 a. A statement of the grievance and all the facts and chronology upon which it
    is based.
 b. The remedy or correction which is desired to be made.
 c. The section or sections of this Agreement that may have been violated.
    Failure to abide by the time restrictions of this Article shall preclude any
    subsequent filing or processing of the grievance by the grievant or Union.

Mediation - The grievant and the Company by mutual agreement may submit the
matter to mediation following the conclusion of Step 3. If mediation is selected
and both parties agree to participate in mediation, the time limitation of ten
(10) days for arbitration filing is suspended. However, should mediation be
unsuccessful then either the grievant or the Company may file for arbitration
within ten (10) days of the conclusion of mediation. It is the intent of both
the Company and the IBEW that mediation be as flexible as follows. However, it
is agreed that the following shall apply to mediation procedures:


 a. The grievant has the right to be present during the mediation conference.
 b. Any written material provided to the mediator shall be returned to the party
    presenting the materials at the termination of the mediation conference. The
    mediator may, however, retain a copy of the written grievance to be used for
    other purposes.
 c. Proceedings before the mediator shall be informal in nature and no record of
    the mediation conference shall be made.
 d. The mediator has the right to meet separately with any person or persons
    during the mediation process but does not have the authority to compel a
    resolution of a grievance.
 e. The mediator shall state the grounds of his or her advisory decision.
 f. If no settlement is reached at mediation, the parties are fee to arbitrate.
    

ARTICLE 28
ARBITRATION



             Except as provided in Article 27, should any labor dispute,
controversy, grievance or difference arise between the Company and the Union as
to the meaning, application or operation of any provisions of this Agreement, or
as to working conditions,, which cannot be mutually adjusted in the manner
hereinbefore provided, such dispute, controversy, grievance or difference shall
be submitted at the request of either party, to arbitration. Such request shall
be made in writing claiming arbitration, stating the subject matter of the
grievance, and submitted to an arbitrator selected mutually from a group of
American Arbitration Association arbitrators. In the event a selection is not
made within ten (10) days, the American Arbitration Association shall select the
arbitrator.

 1. If no such notice is given within fifteen (15) days subsequent to the Step
    Three meeting, the grievance shall be deemed abandoned.
 2. Upon demand for arbitration, the Union will request lists from the American
    Arbitration Association and selections shall be made in accordance with the
    rules of the Association.
 3. Hearing and post-hearing activities shall be conducted in accordance with
    the Voluntary Labor Arbitration Rules of the American Arbitration
    Association.
 4. The arbitrator's decision shall be final and binding on the parties. The
    arbitrator shall have no power to add to, subtract from or modify any of the
    terms of this Agreement or pass upon or decide any question except the
    grievance submitted to him under this Article.
 5. Decisions of the arbitrator shall be rendered, in writing, within thirty
    (30) days after the parties have been fully heard.
 6. Nothing herein shall prevent the Union and the Company from settling any
    grievance in respect to which arbitration has been claimed at any time up to
    final decision by the arbitrator, and in such event, prompt notice of such
    settlement shall be given in writing to the arbitrator.
 7. There shall be no obligation to arbitrate a change in the terms of this
    Agreement.
 8. Both parties shall bear and pay equally the arbitrator's fees and expenses
    in the general costs of arbitration.

ARTICLE 29
MANAGEMENT



             The right to hire, reassign, transfer, promote, demote, lay off and
discharge employees for just and lawful cause, and the disposition, management
and number of the working forces shall vest solely and exclusively in the
Company; subject, however, to the grievance procedure as provided in Article 27
hereof.


             It is agreed that these enumerations of Management's prerogatives
shall not be deemed to exclude other prerogatives not enumerated.


ARTICLE 30
401(K) BENEFITS



             The Company and the Union incorporate by reference into this
Agreement the rights, privileges and benefits applicable under the Central
Vermont Public Service Corporation 401(k) Plan as amended from time to time
hereafter.


             The Company match will increase from the current rate of 4% to
4.25% beginning on January 1, 2007.


ARTICLE 31
WAGES



             Employees' wage rates, subject to the provisions of Article 5
hereof, shall be as specified in Exhibit "A" attached, during the period of
January 2, 2005 through December 31, 2008 inclusive and for such further time as
this Agreement may be in effect.


             Whenever employees are assigned to work for utility companies
operating in areas outside the borders of the state of Vermont their hourly
rates of pay, as specified in the attached Exhibit "A" hereto, shall be
increased by ten (10) percent or they shall be paid the hourly rates of pay for
their job classifications as are then in effect in the utility company in whose
area they are working, whichever is greater.


             All provisions of this Contract will apply to employees working for
other utilities as if the employees were working for the Company.


ARTICLE 32
TERM



             This Agreement, when signed by the Company and the Local Union or
their authorized representatives, and approved by the International Office of
the Union, takes effect as of January 1, 2005 and continues in effect through
December 31, 2008, and from year-to-year thereafter, unless either party shall
submit to the other in writing at least sixty (60) days prior to the expiration
of the Agreement, notice of their desire to terminate or to effect changes in
this Agreement. If notice to effect changes in the Agreement be given, the
nature of the changes desired shall be specified in the notice.

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION

BY:    /s/ Joseph M. Kraus                     
Date:    December 29, 2004                   
             Joseph M. Kraus
             Sr. Vice President, Engineering and Operations

LOCAL UNION NO. 300
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS

BY:    /s/ Timothy J. Watkins                
Date:    December 29, 2004                   
             Timothy J. Watkins
             Business Manager/Financial Secretary

 

 

 

EXHIBIT A

3.50%



3.50%



3.50%



3.50%



























Job



Effective



Effective



Effective



Effective

Classification



Code



1/2/2005



1/1/2006



12/31/2006



12/30/2007























FOREMAN





















Distribution Line



7010



30.39



31.45



32.55



33.69

Transmission and Distribution Line



7030



30.78



31.86



32.97



34.13

Substation Maint. and Construction



7060



30.39



31.45



32.55



33.69

Hydro Maintenance



7020



27.48



28.44



29.44



30.47

Meter



7150



28.64



29.64



30.68



31.75

Area Hydro Operators



7160



26.88



27.82



28.79



29.80

Garage



7190



28.69



29.69



30.73



31.81























DISTRICT UTILITY WORKER





















Utility Worker A



8500



23.57



24.39



25.25



26.13

Utility Worker B



8510



22.58



23.37



24.19



25.04

Utility Worker - Apprentice



TBD



20.18



20.89



21.62



22.37

Apprentice



TBD



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























POWER SYSTEM CONTROLLER





















First Class



7900



31.60

0.25

32.96



34.12



35.31

Second Class



7910



25.90



26.80



27.74



28.71

Third Class



7920



23.67



24.50



25.36



26.24

Apprentice



7930



13.81



14.29



14.79



15.31









20.33



21.04



21.78



22.54























DISTRICT DISPATCHER



7950



24.49



25.35



26.23



27.15























SERVICE DISPATCHER





















First Class



7960



23.99



24.83



25.70



26.60

Second Class



7970



20.72



21.45



22.20



22.97

Third Class



7980



19.61



20.30



21.01



21.75

Apprentice



7990



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70

DISTRIBUTION LINEWORKER





















Distribution Chief



7300



28.60



29.60



30.63



31.71

Distribution First Class



7310



26.52



27.44



28.41



29.40

Distribution Second Class



7320



22.61



23.41



24.23



25.07

Distribution Third Class



7330



21.02



21.76



22.52



23.31

Groundman Driver Digger Operator



7360



22.02



22.80



23.59



24.42

Distribution Apprentice Lineworker



7340



19.50



20.18



20.89



21.62























T&D LINEWORKER





















T&D Chief



7400



28.99



30.01



31.06



32.14

T&D First Class



7410



26.91

0.50

28.37



29.36



30.39

T&D Second Class



7420



23.00



23.80



24.64



25.50

T&D Third Class



7430



21.42



22.17



22.95



23.75

T&D Apprentice Lineworker



7360



19.89



20.59



21.31



22.06

Apprentice



7340



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























MECHANIC-HYDRO MAINTENANCE
AND CONSTRUCTION



















Chief



7800



25.85



26.76



27.70



28.67

First Class



7820



23.99

1.25

26.12



27.04



27.99

Second Class



7830



22.36



23.14



23.95



24.79

Third Class



7840



20.99



21.72



22.48



23.27

Mechanic Helper



7850



19.12



19.79



20.48



21.19

Apprentice



7870



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























MAINTENANCE/RELIEF OPERATOR



















Chief



8010



25.29



26.17



27.09



28.03

First Class



8020



23.47

1.20

25.54



26.43



27.36

Second Class



8030



20.64



21.36



22.11



22.88

Third Class



8040



19.61



20.30



21.01



21.75

Apprentice



8160



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























GAS TURBINE MAINTENANCE



8230



23.28



24.09



24.94



25.81























METER SHOP STOCKKEEPER





















Chief Meter Stockkeeper



7550



23.38



24.20



25.05



25.92

Meter Shop Stockkeeper



7540



19.71



20.40



21.11



21.85









20.99



21.72



22.48



23.27

Apprentice Meter Shop Stockkeeper



7530



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























METER TESTER





















Senior Meter Technician



7560



26.13



27.05



28.00



28.97

Meter Technician



7570



24.39



25.25



26.13



27.05

First Class



7580



22.96



23.76



24.59



25.45

Second Class



7590



21.27



22.01



22.78



23.58

Third Class



7600



20.52



21.24



21.99



22.76

Apprentice



7610



13.81



14.29



14.79



15.31









20.33



21.04



21.78



22.54

Meter Shop Utility Person



7620



22.20



22.98



23.78



24.61























METER READER INSTALLER





















Meter Reader Installer (A)



8300



21.00

0.25

21.99



22.76



23.56

Meter Reader Installer (B)



8310



19.12



19.79



20.48



21.19

Apprentice



8320



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























ELECTRICAL MAINTENANCE
AND CONSTRUCTION





















Chief



7700



28.00



28.98



29.99



31.04

First Class



7710



25.99

0.60

27.52



28.48



29.48

Second Class



7720



22.61



23.41



24.23



25.07

Third Class



7730



20.99



21.72



22.48



23.27

Apprentice



7740



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























TRANSFORMER REPAIRER





















First Class



8600



26.57



27.50



28.46



29.46

Second Class



8610



22.24



23.02



23.83



24.66

Third Class



8620



16.87



17.46



18.07



18.70

Apprentice



8630



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























STOCKKEEPER





















Chief Stockkeeper



9010



23.38



24.20



25.05



25.92

Stockkeeper



9090



19.71



20.40



21.11



21.85









20.99



21.72



22.48



23.27

First Class



9020



21.78



22.54



23.33



24.14

Second Class



9030



20.37



21.08



21.82



22.58

Apprentice



9040



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























TRANSPORTATION STOCKKEEPER



















First Class



9050



21.78



22.54



23.33



24.14

Second Class



9060



19.78



20.47



21.19



21.93

Apprentice



9070



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























CHIEF MECHANIC (RUTLAND ONLY)

7810



26.91



27.85



28.83



29.84























GARAGE MECHANIC



7860



25.14

0.75

26.80



27.73



28.70























GARAGE PERSON





















First Class



9110



23.88



24.71



25.58



26.47

Second Class



9120



20.80



21.53



22.29



23.07

Helper



9140



19.51



20.19



20.90



21.63

Apprentice



9100



14.20



14.70



15.21



15.74









17.26



17.87



18.49



19.14























OVER THE ROAD DRIVER



9150



22.39



23.17



23.98



24.82

Apprentice



7500



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























HEAVY EQUIPMENT
OPERATOR





















First Class



7450



23.10



23.91



24.75



25.61

Second Class



7460



22.02



22.80



23.59



24.42

Third Class



7470



21.02



21.76



22.52



23.31

Over The Road Driver, Transmission



7480



22.39



23.17



23.98



24.82

Apprentice



7490



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70























JANITOR



9220



16.09



16.66



17.24



17.84









18.60



19.25



19.92



20.62

Apprentice



9230



13.81



14.29



14.79



15.31









16.87



17.46



18.07



18.70

EXHIBIT B

DUES DEDUCTION AUTHORIZATION

             I hereby authorize and direct the Central Vermont Public Service
Corporation to deduct from my pay, an amount equal to the dues, assessments and
initiation fees in the amounts fixed in accordance with the By-Laws of Local
Union 300 and the Constitution of the International Brotherhood of Electrical
Workers and to pay same to said Local Union in accordance with the terms of the
bargaining agreement between the employer and the Union.

             This authorization is voluntarily made in order to pay my fair
share of the Union's cost of representing me for the purposes of collective
bargaining, and this authorization is not conditioned on my present or future
membership in the Union.

             This authorization shall be irrevocable for a period of one year
from the date hereof, or until the termination date of said agreement, whichever
occurs sooner, without regard to whether I am a member of the Union during that
period, and I agree that this authorization shall be automatically renewed and
irrevocable for successive periods of one year, unless revoked by written notice
to you and the Union ten (10) days prior to the anniversary of this
authorization. The payments covered by this authorization are not deductible as
charitable contributions for federal income tax purposes.

Name (printed)                                                        Signature
                                                      

Date:                                                       



FOR UNION FILE

                                                                                                                                                                                      

DUES DEDUCTION AUTHORIZATION

             I hereby authorize and direct the Central Vermont Public Service
Corporation to deduct from my pay, an amount equal to the dues, assessments and
initiation fees in the amounts fixed in accordance with the By-Laws of Local
Union 300 and the Constitution of the International Brotherhood of Electrical
Workers and to pay same to said Local Union in accordance with the terms of the
bargaining agreement between the employer and the Union.

             This authorization is voluntarily made in order to pay my fair
share of the Union's cost of representing me for the purposes of collective
bargaining, and this authorization is not conditioned on my present or future
membership in the Union.

             This authorization shall be irrevocable for a period of one year
from the date hereof, or until the termination date of said agreement, whichever
occurs sooner, without regard to whether I am a member of the Union during that
period, and I agree that this authorization shall be automatically renewed and
irrevocable for successive periods of one year, unless revoked by written notice
to you and the Union ten (10) days prior to the anniversary of this
authorization. The payments covered by this authorization are not deductible as
charitable contributions for federal income tax purposes.

Name (printed)                                                        Signature
                                                      

Date:                                                       

FOR COMPANY FILE